Citation Nr: 1529709	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  13-11 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating of 50 percent for posttraumatic stress disorder (PTSD) prior to April 3, 2014.


REPRESENTATION

Appellant represented by:	Robert Lemley, Accredited Agent


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran had active duty service from August 1967 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, granted service connection for PTSD and assigned a 30 percent evaluation, effective from May 31, 2011.

Initially, the Board notes that the Veteran was previously represented by Accredited Agent James Brakewod (as reflected in a May 2011 VA Form 21-22a, Appointment of Individual as Claimant's Representative).  In April 2013, the Veteran filed a VA Form 21-22a appointing Accredited Agent Robert Lemley his representative.  See 38 C.F.R. § 14.631 (2014).  The Board recognizes the change in representation.

The claim was previously before the Board in September 2013, at which time it was remanded for additional development, including specifically for the provision of a current VA psychiatric examination.  See September 2013 Board Remand.

In April 2014, the RO increased the rating for PTSD to 50 percent, effective April 3, 2014.  In this regard, although a claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, such a claimant may "limit a claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum disability rating allowed by law" via "clearly expressed intent to limit the appeal to entitlement to a specific disability rating for the service-connected condition."  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (citing Hamilton v. Brown, 4 Vet. App. 528, 544 (1993)).  

Here, the Veteran's representatives have consistently maintained throughout the entirety of the appeal that the Veteran was seeking entitlement to a 50 percent initial rating for his PTSD.  See March 2012 Notice of Disagreement (maintaining that the severity of Veteran's PTSD symptomatology warrants the assignment of a 50 percent rating); April 2013 VA Form 9 (asserting entitlement to a 50 percent rating for PTSD).  Moreover, in a statement submitted following the April 2014 determination declining to grant a rating in excess of 30 percent prior to April 3, 2014, the Veteran, through his accredited agent, specifically limited his appeal to the issue of entitlement to an initial 50 percent rating for his PTSD from the grant of service connection to April 2, 2014.  See June 2014 Representative Letter (stating that "we reflectively disagree with the VA's rating decision dated April 15, 2014 to award the veteran an effective date of April 3, 2014 for his service-connected posttraumatic stress disorder, currently 50% disabling" and stating that "the veteran should be granted the effective date of May 31, 2011 [for the 50 percent rating], the original date of claim").

Accordingly, because the Veteran has specifically limited the issue on appeal to entitlement to an initial 50 percent rating for PTSD prior to April 3, 2014, the Board has characterized the claim as reflected on the title page.

Review of the Virtual VA and VBMS paperless claims processing systems reveals additional records pertinent to the present appeal.


FINDING OF FACT

Resolving all reasonable doubt in his favor, prior to April 3, 2014, the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

Prior to April 3, 2014, the criteria are met for a higher initial rating of 50 percent for PTSD.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code (DC) 9411 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

As previously discussed, in June 2014 the Veteran's representative specifically indicated that the Veteran was seeking an initial rating of 50 percent prior to April 3, 2014 for his PTSD.  As a 50 percent initial rating for PTSD prior to April 3, 2014, is being granted herein, this award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance with the duty to notify and assist is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.  See id.; Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Initial Rating

For the reasons that follow, the Board concludes that an initial rating of 50 percent prior to April 3, 2014, for the service-connected PTSD is warranted.

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §  4.1 (2014).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2014).  Otherwise, the lower rating will be assigned.  Id.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2014).  However, the evaluation of the same disability or its manifestation under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

In initial rating cases, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran asserts that his service-connected PTSD warrants an initial 50 percent rating prior to April 3, 2014.  His PTSD is currently evaluated as 30 percent disabling prior to April 3, 2014, under 38 C.F.R. § 4.130, Diagnostic Code 9411 according to VA's General Rating Formula for Mental Disorders.  See 38 U.S.C.A. § 1155; 38 U.S.C.A. § 4.1.  Under that rating formula, as pertinent to the present appeal, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  See 38 C.F.R. § 4.130, DC 9411.

A 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

The symptoms associated with each evaluation under the General Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the General Rating Formula.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his or her occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  Id. at 443.  (The Board recognizes that the Veterans Benefits Administration now utilizes the DSM-5.  However, this change does not apply to claims certified for appeal to the Board prior to August 4, 2014, as is the case here, even if such claim was subsequently remanded to the AOJ.  79 Fed. Reg. 45094 (Aug. 4, 2014)). 

If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the General Rating Formula, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2014); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (noting that the "frequency, severity, and duration" of a veteran's symptoms "play an important role" in determining the disability level).  While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  Id. 

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.  A GAF score thus may demonstrate a specific level of impairment.  See Richard, 8 Vet. App. at 267 (observing that a GAF score of 50 indicates serious impairment); accord Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001).

While an examiner's classification of the level of psychiatric impairment reflected in the GAF score assigned can be probative evidence, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2014); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the time of examination.  See 38 C.F.R. § 4.126.

Evaluating all the evidence of record, the Board finds that the frequency, severity, and duration of the Veteran's reported PTSD symptomatology more closely approximates the criteria for a higher 50 percent initial rating prior to April 3, 2014.  

In this regard, the evidence reflects that, for the period since the grant of service connection through April 2, 2014, the Veteran's PTSD is productive of occupational and social impairment with reduced reliability and productivity.  See 38 C.F.R. § 4.130, DC 9411.  See also Fenderson, 12 Vet. App. at 126.  Specifically, VA psychiatric and mental health counseling notes dated in January and February 2014, as well as the August 2011 VA psychiatric examination report, indicate, in particular, flattened affect, panic attacks, impaired memory, disturbances of motivation and mood, nightmares, anger issues, hypervigilance, exaggerated startle response, difficulty in establishing and maintaining effective interpersonal relationships.  See, e.g., August 2011 VA Examination Report (reflecting "adequate" insight and "blunted affect" and noting that the veteran has only "a few friends" and experienced difficulty with anxiety and anger control); February 2014 Mental Health Psychotherapy Note (noting that the Veteran experiences anger and anxiety, and stating that he displays a "restricted" affect); January 2014 Mental Health Diagnostic Study Note (reflecting the Veteran's report of PTSD manifestations including frequent intrusive thoughts and memories, sleep impairment, anxiety, avoidance activities, hypervigilance, exaggerated startle response, impaired memory, feelings of emotional numbness, difficulty concentrating, social isolation, disturbances of mood including periods of anger and irritability, and impaired memory and concentration); January 2014 Mental Health Initial Evaluation Consultation (noting the Veteran's "restricted" affect, "decreased" alertness, "fair" concentration, and "poor" memory for recent events; and reflecting this report of experiencing panic attacks and insomnia).  

Furthermore, the Veteran was assigned a GAF score of 60 in August 2011, which is reflective of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See DSM-IV.  As previously mentioned, a GAF score generally reflects an examiner's finding as to the Veteran's functioning score on that day and, like an examiner's assessment of the severity of a condition, is not dispositive.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  Here, though, the assigned GAF score reflects moderate symptomatology and further bolsters the Veteran's assertion that his PTSD resulted in occupational and social impairment with reduced reliability and productivity and thus entitled him to an evaluation of 50 percent for the initial rating period.  See 38 C.F.R. § 4.130, DC 9411.  

Accordingly, given the evidence of moderate PTSD symptomatology productive of symptoms including flattened affect, panic attacks, impaired memory, disturbances of motivation and mood, nightmares, anger issues, hypervigilance, exaggerated startle response, difficulty in establishing and maintaining effective interpersonal relationships, the Board finds that, for the period prior to April 3, 2014, the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  38 C.F.R. §§ 4.7, 4.130, DC 9411.  Thus, when resolving every reasonable doubt in the Veteran's favor, the competent evidence shows the Veteran's disability at least as likely as not meets the criteria for a higher 50 percent rating for PTSD.  See 38 U.S.C.A. § 5107(a); Gilbert, 1 Vet. App. at 53.  The specific benefit sought by the Veteran (that is, the assignment of a 50 percent rating prior to April 3, 2014) is granted in full.


ORDER

An initial rating of 50 percent prior to April 3, 2014 for PTSD is granted, subject to the statutes and regulations governing the payment of VA compensation.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


